Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                           Illinois Official Reports                        the accuracy and
                                                                            integrity of this
                                                                            document
                                   Appellate Court                          Date: 2019.08.12
                                                                            14:44:57 -05'00'



                   People v. Whittenburg, 2019 IL App (1st) 163267



Appellate Court        THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                FRANSHAWN WHITTENBURG, Defendant-Appellant.



District & No.         First District, First Division
                       Docket No. 1-16-3267



Rehearing denied       May 23, 2019
Filed                  May 28, 2019



Decision Under         Appeal from the Circuit Court of Cook County, No. 14-CR-11116; the
Review                 Hon. Marguerite Anne Quinn, Judge, presiding.



Judgment               Appeal dismissed; remanded.


Counsel on             James E. Chadd, Patricia Mysza, John R. Breffeilh, and Sharifa
Appeal                 Rhamany, of State Appellate Defender’s Office, of Chicago, for
                       appellant.

                       Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                       Douglas P. Harvath, and Phyllis Warren, Assistant State’s Attorneys,
                       of counsel), for the People.
     Panel                     JUSTICE PIERCE delivered the judgment of the court, with opinion.
                               Presiding Justice Mikva and Justice Walker concurred in the judgment
                               and opinion.


                                                OPINION

¶1        Defendant, Franshawn Whittenburg, pursuant to a negotiated guilty plea, was convicted of
      criminal damage to property and theft and sentenced to concurrent prison terms of six years
      with fines and fees imposed. Defendant subsequently filed a petition for relief from judgment,
      asserting that his conviction was void. 735 ILCS 5/2-1401 (West 2016). The circuit court
      denied defendant’s petition, and he filed a notice of appeal on October 27, 2016. In this court,
      defendant abandons any argument as to whether his conviction is void. Instead, his sole
      argument—raised for the first time on appeal—is that certain of his fees are actually fines for
      which he should receive credit for his presentencing custody.

¶2                                            I. ANALYSIS
¶3        Illinois Supreme Court Rule 472(a) (eff. May 17, 2019), provides that the circuit court
      retains jurisdiction to correct—at any time following judgment—errors in the imposition or
      calculation of fees, fines, assessments, or costs; the application of per diem credit against fines;
      the calculation of presentence custody credit; and clerical errors in the circuit court’s written
      sentencing order or written record resulting in a discrepancy between the record and the
      judgment. Rule 472(e) provides
               “In all criminal cases pending on appeal as of March 1, 2019, or appeals filed thereafter
               in which a party has attempted to raise sentencing errors covered by this rule for the
               first time on appeal, the reviewing court shall remand to the circuit court to allow the
               party to file a motion pursuant to this rule.” Ill. S. Ct. R. 472(e) (eff. May 17, 2019).
¶4        Here, defendant raises his alleged sentencing errors for the first time on appeal, and he does
      not advance any argument directed at the circuit court’s judgment from which he appeals. The
      relief he seeks is squarely covered by Rule 472(a). By rule, defendant must first file a motion
      in the circuit court requesting the correction of any sentencing errors specified in Rule 472(a).

¶5                                        II. CONCLUSION
¶6        Pursuant to Rule 472(e), we dismiss defendant’s appeal and remand to the circuit court of
      Cook County to allow defendant to file a motion pursuant to Rule 472 challenging the fees and
      fines imposed as a part of his sentence.

¶7       Appeal dismissed; remanded.




                                                   -2-